DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

September 20, 2013

FROM:

Cindy Mann, Director

SUBJECT:

Release of Basic Health Program Proposed Rule (CMS-2380-P)

Today the Centers for Medicare & Medicaid Services (CMS) issued a proposed rule establishing
the standards for the Basic Health Program (CMS-2380-P) which provides states the option to
establish a health benefits coverage program for low-income individuals who would otherwise be
eligible to purchase coverage through the Health Insurance Marketplace. This proposed rule sets
forth a framework for Basic Health Program eligibility and enrollment, benefits, delivery of
health care services, transfer of funds to participating states, state administration and federal
oversight.
Public comments on the proposed rule are due November 25, 2013. For more information about
how to submit comments, please refer to the instructions in the Federal Register.
The proposed rule can be found online at the Federal Register’s website:
https://www.federalregister.gov/public-inspection
For more information on this rule please visit:
http://www.cms.gov/Newsroom/MediaReleaseDatabase/Fact-Sheets/2013-Fact-SheetsItems/2013-09-20.html

1

